                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DONNA A. BRESLOW                          :      CIVIL ACTION
                                          :
      v.                                  :
                                          :
STATE STREET CORP.                        :      NO. 20-212

                                      ORDER

      NOW, this 5th day of November, 2020, upon consideration of the Defendant State

Street Corporation’s Motion to Dismiss Plaintiff’s Amended Complaint (Document No. 11)

and the plaintiff’s response (Document No. 12), it is ORDERED that the motion is

GRANTED.

      IT IS FURTHER ORDERED that the Amended Complaint is DISMISSED WITH

PREJUDICE.



                                                    /s/ Timothy J. Savage__________
                                                    TIMOTHY J. SAVAGE, J.
